DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9-10, 12-13, 15 and 17 recite chemical structures that shown in FIG. 4, FIG. 4a, FIG. 4b, FIG. 4c, FIG. 5, FIG. 6, FIG. 7 and FIG. 8. The claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993). Therefore, Applicants need to include the structural Formulae depicted in FIG. 4, FIG. 4a, FIG. 4b, FIG. 4c, FIG. 5, FIG. 6, FIG. 7 and FIG. 8. Claims that depend from an indefinite claim are also indefinite.  Therefore, dependent claims 11, 14-16 and 18 are also indefinite.
Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Kaul et al. (US 2004/0231561 A1.
Kual et al. (US’ 561 A1) teaches a polymeric composition comprising a polymeric backbone having a pigment dye (chromoophore) attached to isocyanate (pendant issue bonding) group as claimed in claims 1 and 2 (see page 1, abstract and paragraph, 0001) and wherein the polymeric backbone comprises hydrophobic group and hydrophilic group (amphiphilic) that represented by the definition of R1 and R2 in the formula (I) as  claimed in claim 3 (see page 2, paragraph, 0016, formula (I)).  Kual et al. (US’ 561 A1) also teaches a polymeric protein colorant  comprising a formula identical to the claimed formula as recited in claims 7-18 (see page 2, paragraphs, 0016-0021, formulae 1 and IIa, IIb, III, IV, V and VI and page 3, formula IIc). Kual et al. (US’ 561 A1) further, teaches a method for preparation of the composition as claimed in claim 19 (see claim 4) and wherein the diiscyanate moiety is selected from the groups comprising tolylene-2,4-diisocyanate and 1-isocyanato-3-isocyanatoomethyl-3,5,5-trimethyl-cyclohexane as claimed in claim 20 (see page 4, paragraph, 0041). Kual et al. (US’ 561 A1) 
Allowable Subject Matter
5	Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record do not teach or disclose the limitations of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761